
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


SEEBEYOND TECHNOLOGY CORPORATION

INDEMNIFICATION AGREEMENT


        This Indemnification Agreement ("Agreement") is made as of this «Date»
by and between SeeBeyond Technology Corporation., a Delaware corporation (the
"Company"), and «Name» ("Indemnitee").

Recitals

        A.    The Company desires to attract and retain qualified directors,
officers, employees and other agents, and to provide them with protection
against liability and expenses incurred while acting in that capacity;

        B.    The Certificate of Incorporation and Bylaws of the Company contain
provisions for indemnifying directors and officers of the Company, and the
Bylaws and Delaware law contemplate that separate contracts may be entered into
between the Company and its directors and officers, employees and other agents
with respect to their indemnification by the Company, which contracts may
provide greater protection than is afforded by the Certificate of Incorporation
and Bylaws;

        C.    The Company understands that Indemnitee has reservations about
serving or continuing to serve the Company without adequate protection against
personal liability arising from such service, and that it is also of critical
importance to Indemnitee that adequate provision be made for advancing costs and
expenses of legal defense; and

        D.    The Board of Directors and the stockholders of the Company have
approved as being in the best interests of the Company indemnity contracts
substantially in the form of this Agreement for directors and officers of the
Company and its subsidiaries and for certain other employees and agents of the
Company designated by the Board of Directors.

        NOW, THEREFORE, in order to induce Indemnitee to serve or to continue to
serve as a director and/or officer of the Company, and in consideration of
Indemnitee's service to the Company, the parties agree as follows:

        1.    Contractual Indemnity.    In addition to the indemnification
provisions of the Bylaws of the Company, the Company hereby agrees, subject to
the limitations of Sections 2 and 5 hereof:

        (a)  To indemnify, defend and hold Indemnitee harmless to the greatest
extent possible under applicable law from and against any and all judgments,
fines, penalties, amounts paid in settlement and any other amounts reasonably
incurred or suffered by Indemnitee (including attorneys' fees) in connection
with any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative, including an action by or in
the right of the Company, to which Indemnitee is, was or at any time becomes a
party, or is threatened to be made a party, by reason of the fact that
Indemnitee is, was or at any time becomes a director, officer, employee or agent
of the Company or is or was serving or at any time serves at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise (collectively referred to
hereafter as a "Claim"), whether or not arising prior to the date of this
Agreement.

        (b)  To pay any and all expenses reasonably incurred by Indemnitee in
defending any Claim or Claims (including reasonable attorneys' fees and other
reasonable costs of investigation and defense), as the same are incurred and in
advance of the final disposition of any such Claim or Claims, upon receipt of an
undertaking by or on behalf of Indemnitee to reimburse such amounts if it shall
be ultimately determined that Indemnitee (i) is not entitled to be indemnified
by the Company under this Agreement, and (ii) is not entitled to be indemnified
by the Company under the Certificate of Incorporation or the Bylaws of the
Company.

--------------------------------------------------------------------------------




        The termination of any action or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that (i) Indemnitee did not act in
good faith and in a manner which Indemnitee reasonably believed to be in the
best interests of the Company, or (ii) with respect to any criminal action or
proceeding, Indemnitee had reasonable cause to believe that Indemnitee's conduct
was unlawful.

        2.    Limitations on Contractual Indemnity.    Indemnitee shall not be
entitled to indemnification or advancement of expenses under Section 1:

        (a)  if a court of competent jurisdiction, by final judgment or decree,
shall determine that (i) the Claim or Claims in respect of which indemnity is
sought arise from Indemnitee's fraudulent, dishonest or willful misconduct, or
(ii) such indemnity is not permitted under applicable law; or

        (b)  on account of any suit in which judgment is rendered for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Company in violation of the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law; or

        (c)  for any acts or omissions or transactions from which a director may
not be relieved of liability under the Delaware General Corporation Law; or

        (d)  with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except (i) with respect to
proceedings brought in good faith to establish or enforce a right to
indemnification under this Agreement or any other statute or law, or (ii) at the
Company's discretion, in specific cases if the Board of Directors of the Company
has approved the initiation or bringing of such suit; or

        (e)  for expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) which have been paid directly to Indemnitee by an insurance
carrier under a policy of directors' and officers' liability insurance
maintained by the Company; or

        (f)    on account of any suit brought against Indemnitee for misuse or
misappropriation of non-public information, or otherwise involving Indemnitee's
status as an "insider" of the Company, in connection with any purchase or sale
by Indemnitee of securities of the Company.

        3.    Continuation of Contractual Indemnity.    Subject to the
termination provisions of Section 11, all agreements and obligations of the
Company contained herein shall continue for so long as Indemnitee shall be
subject to any possible action, suit, proceeding or other assertion of a Claim
or Claims.

        4.    Expenses; Indemnification Procedure.    The Company shall advance
all expenses incurred by Indemnitee in connection with the investigation,
defense, settlement or appeal of any civil or criminal action or proceeding
referenced in Section 1 hereof (but not amounts actually paid in settlement of
any such action or proceeding). Indemnitee hereby undertakes to repay such
amounts advanced if, and to the extent that, it shall ultimately be determined
that Indemnitee is not entitled to be indemnified by the Company as authorized
hereby. The advances to be made hereunder shall be paid by the Company to
Indemnitee within twenty (20) days following delivery of a written request
therefor by Indemnitee to the Company.

        5.    Notification and Defense of Claim.    If any action, suit,
proceeding or other Claim is brought against Indemnitee in respect of which
indemnity may be sought under this Agreement:

        (a)  Indemnitee will promptly notify the Company in writing of the
commencement thereof, and the Company and any other indemnifying party similarly
notified will be entitled to participate therein at its own expense or to assume
the defense thereof and to employ counsel reasonably satisfactory to Indemnitee.
Notice to the Company shall be directed to the Chief Financial Officer

-2-

--------------------------------------------------------------------------------

of the Company at the address shown on the signature page of this Agreement (or
such other address as the Company shall designate in writing to Indemnitee).
Notice shall be deemed received three (3) business days after the date
postmarked if sent by domestic certified or registered mail, properly addressed;
otherwise notice shall be deemed received when such notice shall actually be
received by the Company. Indemnitee shall have the right to employ its own
counsel in connection with any such Claim and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
Indemnitee unless (i) the Company shall not have assumed the defense of the
Claim and employed counsel for such defense, or (ii) the named parties to any
such action (including any impleaded parties) include both Indemnitee and the
Company, and Indemnitee shall have reasonably concluded that joint
representation is inappropriate under applicable standards of professional
conduct due to a material conflict of interest between Indemnitee and the
Company, in either of which events the reasonable fees and expenses of such
counsel to the Indemnitee shall be borne by the Company upon delivery to the
Company of the undertaking referred to in subparagraph (b) of Section 1.
However, in no event will the Company be obligated to pay the fees or expenses
of more than one firm of attorneys representing Indemnitee and any other agents
of the Company in connection with any one Claim or separate but substantially
similar or related Claims in the same jurisdiction arising out of the same
general allegations or circumstances.

        (b)  The Company shall not be liable to indemnify Indemnitee for any
amounts paid in settlement of any Claim effected without the Company's written
consent, and the Company shall not settle any Claim in a manner which would
impose any penalty or limitation on Indemnitee without Indemnitee's written
consent; provided, however, that neither the Company nor Indemnitee will
unreasonably withhold its consent to any proposed settlement and, provided
further, that if a claim is settled by the Indemnitee with the Company's written
consent, or if there be a final judgment or decree for the plaintiff in
connection with the Claim by a court of competent jurisdiction, the Company
shall indemnify and hold harmless Indemnitee from and against any and all
losses, costs, expenses and liabilities incurred by reason of such settlement or
judgment.

        (c)  Indemnitee shall give the Company such information and cooperation
as it may reasonably require and as shall be within Indemnitee's power.

        (d)  Any indemnification provided for in Section 1 shall be made no
later than forty-five (45) days after receipt of the written request of
Indemnitee. If a Claim under this Agreement, under any statute, or under any
provision of the Company's Certificate of Incorporation or Bylaws providing for
indemnification, is not paid in full by the Company within forty-five (45) days
after a written request for payment thereof has first been received by the
Company, Indemnitee may, but need not, at any time thereafter bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 13 of this Agreement, Indemnitee shall also be entitled to be reimbursed
for the expenses (including attorneys' fees) of bringing such action. It shall
be a defense to any such action (other than an action brought to enforce a claim
for expenses incurred in connection with any action or proceeding in advance of
its final disposition) that Indemnitee has not met the standards of conduct
which make it permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed but the burden of proving such defense shall
be on the Company, and Indemnitee shall be entitled to receive interim payments
of expenses pursuant to Subsection 4 unless and until such defense may be
finally adjudicated by court order or judgment from which no further right of
appeal exists. It is the parties' intention that if the Company contests
Indemnitee's right to indemnification, the question of Indemnitee's right to
indemnification shall be for the court to decide, and neither the failure of the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its stockholders) to have made
a determination that indemnification

-3-

--------------------------------------------------------------------------------




of Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct.

        (e)  If, at the time of the receipt of a notice of a Claim, the Company
has director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.

        6.    Scope.    Notwithstanding any other provision of this Agreement,
the Company hereby agrees to indemnify the Indemnitee against any Claim to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, the
Company's Certificate of Incorporation, the Company's Bylaws or by statute. In
the event of any change, after the date of this Agreement, in any applicable
law, statute or rule which expands the right of a Delaware corporation to
indemnify a member of its board of directors, an officer or other corporate
agent, such changes shall be, ipso facto, within the purview of Indemnitee's
rights and Company's obligations, under this Agreement. In the event of any
change in any applicable law, statute, or rule which narrows the right of a
Delaware corporation to indemnify a member of its Board of Directors, an
officer, or other corporate agent, such changes, to the extent not otherwise
required by applicable law to be applied to this Agreement, shall have no effect
on this Agreement or the parties' rights and obligations hereunder.

        7.    Partial Indemnification.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the expenses, judgments, fines or penalties actually or reasonably
incurred by him in the investigation, defense, appeal or settlement of any civil
or criminal action or proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments, fines or penalties to which Indemnitee is entitled.

        8.    Public Policy.    Both the Company and Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company's right under public
policy to indemnify Indemnitee.

        9.    Insurance.    Although the Company may from time to time maintain
insurance for the purpose of indemnifying Indemnitee and other agents of the
Company against personal liability, including costs of legal defense, nothing in
this Agreement shall obligate the Company to do so.

        10.  No Restrictions.    The rights and remedies of Indemnitee under
this Agreement shall not be deemed to exclude or impair any other rights or
remedies to which Indemnitee may be entitled under the Certificate of
Incorporation or Bylaws of the Company, or under any other agreement, provision
of law or otherwise, nor shall anything contained herein restrict the right of
the Company to indemnify Indemnitee in any proper case even though not
specifically provided for in this Agreement, nor shall anything contained herein
restrict Indemnitee's right to contribution as may be available under applicable
law.

-4-

--------------------------------------------------------------------------------


        11.  Termination.    The Company may terminate this Agreement at any
time upon 90 days written notice, but any such termination will not affect
Claims relating to events occurring prior to the effective date of termination.

        12.  Severability.    Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof.

        13.  Attorneys' Fees.    In the event of any litigation or other action
or proceeding to enforce or interpret this Agreement, the prevailing party as
determined by the court shall be entitled to an award of its reasonable
attorneys' fees and other costs, in addition to such relief as may be awarded by
a court or other tribunal.

        14.  Further Assurances.    The parties will do, execute and deliver, or
will cause to be done, executed and delivered, all such further acts, documents
and things as may be reasonably required for the purpose of giving effect to
this Agreement and the transactions contemplated hereby.

        15.  Acknowledgment.    The Company expressly acknowledges that it has
entered into this Agreement and assumed the obligations imposed on the Company
hereunder in order to induce Indemnitee to serve or to continue to serve as an
agent of the Company, and acknowledges that Indemnitee is relying on this
Agreement in serving or continuing to serve in such capacity.

        16.  Construction of Certain Phrases.

        (a)  "Company": For purposes of this Agreement, references to the
"Company" shall also include, in addition to the resulting corporation in any
consolidation or merger to which Software Technologies Corporation is a party,
any constituent corporation (including any constituent of a constituent)
absorbed in consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees or agents, so that if Indemnitee is or was a director,
officer, employee or agent of such constituent corporation, or is or was serving
at the request of such constituent corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

        (b)  Benefit Plans: References to "fines" contained in this Agreement
shall include any excise taxes assessed on Indemnitee with respect to an
employee benefit plan; and references to "serving at the request of the Company"
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants, or beneficiaries.

        17.  Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

        18.  Notice.    All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, on the date of such
receipt, or (ii) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked. Addresses for
notice to either party are as shown on the signature page of this Agreement, or
as subsequently modified by written notice.

        19.  Governing Law; Binding Effect; Amendment.

        (a)  This Agreement shall be interpreted and enforced in accordance with
the laws of the State of Delaware applicable to contracts entered into in
Delaware.

-5-

--------------------------------------------------------------------------------

        (b)  This Agreement shall be binding upon Indemnitee and the Company,
their successors and assigns, and shall inure to the benefit of Indemnitee, his
heirs, personal representatives and assigns and to the benefit of the Company,
its successors and assigns.

        (c)  No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both parties hereto.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

    SEEBEYOND TECHNOLOGY CORPORATION
 
 
By:
 
/s/  SEEBEYOND TECHNOLOGY CORPORATION      

--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


 
 
Address:
 
404 E. Huntington Drive
Monrovia, CA 91016
AGREED TO AND ACCEPTED:
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

«Name»        
Address:

--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 

-6-

--------------------------------------------------------------------------------



QuickLinks


SEEBEYOND TECHNOLOGY CORPORATION INDEMNIFICATION AGREEMENT
